EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Notice of Allowance is responsive to the amendment dated 8/5/2021.  Claims 1-20 remain allowed for reasons similar to those provided in the Non-Final Rejection dated 5/11/2021.  Applicant’s arguments with respect to the previous 112 rejection for claims 11-20 have been found persuasive.  Specifically the arguments found in the last paragraph of page 5 of the response.  It is noted that claim 11 is now interpreted to be directed to the subcombination of the flow control device for use with a ball element.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753